Citation Nr: 0000794	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-13 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for schizophrenia, 
psychotic disorder.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Army from December 1995 to August 1996.  He also served a 
three-year period of reserve duty with the United States 
Marine Corps prior to entry into the Army.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  November 1996 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Oakland, California.


FINDING OF FACT

Schizophrenia, psychotic disorder began during active 
service.


CONCLUSION OF LAW

Schizophrenia, psychotic disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The September 1991 examination for enlistment into the Marine 
Corps and the December 1995 examination for enlistment into 
the Army noted the veteran's psychiatric and neurologic 
systems were normal.  He reported no nervous trouble of any 
sort and indicated that he had never been treated for a 
mental condition.

Service medical records dated in June 1993, March and April 
1994 and August 1995 note that there were no significant 
changes in the veteran's physical condition since his last 
examination in September 1991.  He was found physically 
qualified for active duty for training or annual training 
duty.

In December 1993 it was noted on an Annual Certificate of 
Physical Condition form that the veteran had no mental 
problems which might restrict his performance on active duty 
or prevent his mobilization.  It was further noted that he 
had no illness or disease within the past twelve months that 
required hospitalization or prescription medications.

In November 1994, prior to entry into active duty, the 
veteran was seen at the San Francisco General Hospital with 
complaints of having an "anxiety attack" during which he 
heard voices telling him to do dangerous things.  He reported 
that his heart beats fast and he gets cold all over.  He 
related coldness of his extremities to "maybe my father is 
reaching for me" and expressed a wish for closeness with and 
support from his [deceased] father.  He also reported that he 
had similar symptoms the night before and went to Seaton 
[sic] where he was referred to San Francisco General 
Hospital.  He complained of increased stress due to being a 
full-time student, working part-time and arguing frequently 
with his mother.  He also complained of decreased sleep, 
appetite and concentration.  He stated that when he is angry 
with his mother he sometimes has a strong desire to drive a 
car into a pole.  

A mental status evaluation revealed he was casually dressed 
and appeared drowsy.  His affect was slight.  His mood was 
stressed; his speech was slow, sublingual, vague and 
tangential.  On concentration evaluation he performed serial 
7s with some difficulty.  He was oriented x4 and short-term 
and long-term memory was okay.  He did not appear preoccupied 
but admitted to "buzzing" in his ears.  There were no 
apparent delusions but he did admit to anxiety about having 
touched his father's corpse while in the Philippines.  He 
denied suicidal and homicidal ideation.  It was noted that  
there were no current or past medications.  The initial 
assessment as reported on the intake evaluation form was an 
Axis I diagnosis of psychosis, not otherwise specified.  His 
Axis IV diagnosis was moderate.  His current Global 
Assessment Functioning (GAF) was 60, and his past year GAF 
was 65.  Later the same day, the physician provided Axis I 
diagnoses of a rule out of adjustment disorder with mixed 
emotional features, anxiety disorder not otherwise specified 
and schizophreniform (doubt).  His Axis V diagnosis GAF was 
49.  

The physician noted that the veteran may have psychotic core, 
but it was not in evidence currently.  No medication was 
prescribed.

In January 1996, while in active duty status, the veteran was 
admitted at Walter Reed Army Medical Center (MC).  He was 
referred to Walter Reed Army MC from the emergency room at 
Kenner Army Community Hospital after he developed 
hallucinations and delusions.  

A mental status examination at Walter Reed Army MC revealed 
that the veteran was medicated with Ativan, 1 milligram.  His 
stated mood was "less agitated.  His affect was sleepy.  His 
thought process was logical and goal-oriented.  He denied 
hearing his father's voice, but, described sensing his 
father's presence during meditation.  He endorsed mild 
depression and poor appetite over the past two weeks, but no 
weight loss.  He denied suicidal and homicidal ideation, 
anxiety symptoms and mania.  At that time, judgment and 
insight could not reliably be assessed.  Cognition appeared 
preserved.  His mini mental status examination score was 
23/30; points were lost on measures of attention and short-
term memory, consistent with his degree of sedation.

It was noted that while hospitalized, the veteran's acute 
symptoms resolved rapidly but there was evidence of 
restricted affect and guarded approach to interpersonal 
relationships.  He was prescribed fluphenazine and 
benztropine.  The veteran's condition just prior to leaving 
the hospital was noted as free of active psychosis, although 
he did demonstrate some residual delusional thinking.  He was 
alert and oriented, interactive and appropriate in both 
conversation and behavior.  His mood was euthymic with 
appropriate but restricted affect.  He was free of suicidal 
or homicidal ideation, hallucinations or delusions.  

His Axis I diagnoses were schizophrenia, paranoid type, 
episodic with inter-episode residual symptoms, manifested by 
bizarre delusions of communication with a dead relative or 
"the grim reaper," non-bizarre delusions that others 
suspect homosexuality, auditory and visual hallucinations of 
the dead relative and disorganized speech.  

The veteran had marked impairment for further military duty 
and severe impairment for social and industrial adaptability.  
The line of duty assessment was that the mental disorder 
existed prior to service and was aggravated by service.

His Axis V diagnoses had a GAF 30 at admission; GAF 65 at 
that time and GAF 70 was the highest level in the past year.

The examiner noted in his recommendation that the veteran was 
medically unacceptable.  The examiner referred him to the 
Physical Evaluation Board (PEB) for final determination.  He 
noted that the veteran received maximum benefit from the 
hospitalization.  He further noted that the veteran was 
mentally competent, able to manage his own financial affairs 
and could be discharged to his own care.  It was recommended 
that he continue in outpatient supportive psychotherapy at a 
VA facility near his home.

In May 1996 PEB determined that there was sufficient evidence 
to substantiate that the veteran's mental disorder existed 
prior to service and had rendered him unfit for service.  It 
also determined that his condition was not aggravated by 
service but was the result of natural progression. 

In November 1996 the veteran underwent a VA mental disorders 
examination.  He reported that he had come to VAMC in 
September 1996 because he was running out of medications.  He 
reported that he was treated at Walter Reed Army MC from 
January 31, 1996 to March 20, 1996.  He was treated on 
Haldol, then Prolixin, and Cogentin.  He was followed as an 
outpatient at Fort Lee until August of 1996 when he was 
discharged from the service.  He stated that he had been 
followed by VAMC Psychiatry Department and was currently 
participating in a research protocol for treatment of 
schizophrenia.  He was currently taking Prolixin and 
Cogentin.  He reported that his symptoms of hallucinations 
and paranoid thinking stopped several months earlier as the 
result of medications.  He stated that he was sleeping much 
better now and his moods were stable.  He said his 
concentration ability was good, his memory was stable and he 
related well to people.

On examination the veteran was observed as a well developed 
and well nourished man.  He was clean-shaven, simply dressed 
and his mannerisms were described as "a bit stiff and 
formal."  His speech was fluent and logically constructed.  
His mood was formal but cooperative.  There was no active 
psychotic thinking, paranoid ideation or hallucinations.  He 
was alert and oriented in all spheres.  He performed mental 
arithmetic, proverb abstraction, and judgment testing well.  
His recall memory was 4/4 objects recalled after a five-
minute delay.  His insight was good.  The Axis I diagnosis 
was psychosis, not otherwise specified; Axis IV was moderate 
and Axis V was 62.  The examiner noted that the veteran did 
not have prodromal symptomatology that would be expected for 
a schizophrenic process.  He had had prompt resolution of his 
psychotic symptomatology.  The diagnostic picture, therefore, 
appeared best described as a psychotic disorder, not 
otherwise specified.

In March 1997 a VAMC clinician telephoned the veteran to 
discuss ongoing psychiatric treatment.  It was reported that 
the veteran was very upset about "being in a study."  The 
clinician noted that the veteran was quite paranoid about 
taking psychiatric medication and wanted to discontinue 
taking it.

VAMC medical record of April 1, 1997 noted that the veteran 
was out of control.  He was screaming about being the devil.  
It was further noted that he had been discharged from the 
psychiatric intensive care unit (PICU) on March 7, 1997.  A 
history of schizophrenia was also noted.  His medications at 
that time were Prolixin, Cogentin and Trazodone.  He was not 
a suicide risk and had no intention to harm others.  Acute 
psychosis was indicated.  He was admitted to the PICU where 
he stayed for ten days.

A VAMC psychiatric-post evaluation of April 23, 1997 noted 
that the veteran entered the Seroquel study and 
decompensated.  He was restarted on Prolixin and Cogentin in 
PICU from March 2 to March 7, 1997.  He was non-compliant 
with medications and was readmitted to PICU from April 1 to 
April 11, 1997.  The diagnosis was schizophrenia diagnosed in 
January 1996; currently stable on Olanzapine.

In a May 1997 psychiatric-post progress note it was noted 
that the veteran had been seen for a follow-up of 
schizophrenia.  It was further noted that he was stable on 
Olanzapine, 5 milligrams.  The veteran reported daytime 
sedation with Olanzapine.  No dizziness or other side effects 
were reported.  He denied hallucinations or paranoid 
ideation.  The diagnosis was schizophrenia.  

In June, August, September and October 1997 the veteran was 
seen for follow-up visits at VAMC psychiatric clinic.  It was 
reported that he was doing well on Olazapine, 5 milligram.  
On the November 1997 visit it was indicated that his problem 
was schizophrenia.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  



The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (1999).  See Savage v. Gober 10 Vet. App. 488 
(1997).  Regulations also provide that service connection may 
be granted for a disease diagnosed after service discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

38 U.S.C.A. § 1111 provides that every person employed in the 
active military, naval, or air service, in wartime, shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  Id.; 38 C.F.R. § 3.304(b) (1999).


Analysis

The veteran's claim for service connection for schizophrenia 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The veteran has 
submitted competent medical evidence of a current diagnosis 
of schizophrenia.  Medical evidence submitted also 
established that schizophrenia was incurred during active 
military service.  See Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996); Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

Service medical records at enlistment in December 1995 noted 
no psychiatric disorders of any kind.  The November 1994 
medical report from the San Francisco General Hospital 
provides no firm diagnosis of a mental disorder.  In fact the 
physician notes that the veteran "may have psychotic core, 
but not in evidence now."  The record is devoid of further 
medical evidence of a mental disorder prior to the time the 
veteran enlisted in active duty. 

In January 1996 Walter Reed Army MC diagnosed schizophrenia 
as existing prior to service.  While Walter Reed Army MC 
found that the veteran's schizophrenia preexisted service, 
that conclusion is unfounded.  The opinion appears largely 
based on the November 1994 diagnosis, which as stated above, 
provided no clear diagnosis of a psychiatric disorder.  Under 
38 U.S.C.A. § 1111 clear and unmistakable evidence that the 
disability was manifested prior to service is necessary to 
rebut the presumption that the veteran was in sound condition 
when examined and accepted for service.  A bare conclusion, 
even one written by a medical professional, without a factual 
predicate in the record, does not constitute clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness on entrance into service.  Miller v. West, 11 Vet. 
App. 345 (1998).  


Since a psychiatric disorder was not noted at enlistment, and 
there is no clear and unmistakable evidence that a chronic 
acquired psychiatric disorder existed before entry into 
active duty, the veteran is presumed to have been in sound 
condition when he enlisted for active duty.

Schizophrenia first became manifest during active duty in 
January 1996, after the veteran completed about one month of 
service.  The veteran was seen for psychiatric symptoms and 
was diagnosed as having schizophrenia, paranoid type.  
Treatment for schizophrenia continued for the remainder of 
service, in the period immediately following service, and 
thereafter.  From January 1996 to March 1996 he was treated 
at Walter Reed Army MC.  Subsequent thereto, he received 
outpatient treatment at Fort Lee until his discharge in 
August 1996.  There is no separation examination of record.  
The evidence shows, however, that one month following 
discharge he went to VAMC because he was running out of 
medications.  In November 1996 upon VA mental disorder 
examination he was diagnosed with psychosis, not otherwise 
specified.  VAMC medical records dated in 1997 indicate 
treatment or diagnosis of schizophrenia.  

Based upon the foregoing, the Board finds that schizophrenia 
was incurred in service, and service connection is warranted.  
The benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b) has been 
applied in reaching this decision.


ORDER

Entitlement to service connection for schizophrenia, 
psychotic disorder is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

